DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26, 28-35, 37, 39-43, 45 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The newly added recitations are generally narrative and indefinite.  The recitations are directed to a configuration that is not positively recited.  Looking to the third from last line of claim 23, the recitations regarding the operation of the mounting system are “when the seal apparatus is installed.”  There are no recitations which particularly enable this movable coupling; rather, the recitations are narrative with respect to the unclaimed installation.  For this reason, minimal patentable weight may be given to these recitations.  The ability to couple a prior art device in a non-permanent configuration is sufficient to meet claim recitations.
	New claims 45 and 46 include only narrative, process type recitations.  Line 1 of claim 45 recites the purpose of the system (i.e., “is to urge”) but provides not positively recited structure that enables said urging.  Similarly, claim 46 recites that the mounting system “enables movement,” but includes no structure that facilitates the movement.  For these reasons, these claims do not further limit parent claim 23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 24, 26, 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins (U.S. Patent 5,184,857).
	Hawkins teaches a seal apparatus capable of being used at a loading dock, [the loading dock including a deck movable between a raised position, a cross-traffic position, and a lowered position, and a lip pivotally coupled to the deck and movable between an extended position and a retracted position, the lip defining a lip face and a backside opposite the lip face, the seal apparatus] comprising: a front seal (100) to be movably coupled to the loading dock; and a cable (stretch cord 40) capable of suspending the front seal at the loading dock, the front seal to move, via the cable, relative to a dock face in at least one of a first direction away from the dock face or a second direction towards the dock face when the seal apparatus is installed at the loading dock (looking at the front seal, the front seal can rotate into the page or away from the page), the front seal structured such that it can be positionable between the lip face of the lip and a rear edge of a vehicle to sealingly engage the lip face when the lip is in the retracted position and the deck is in at least one of the cross-traffic position or the lowered position, the front seal structured such that it can enable operation of at least one of the deck or the lip when the front seal is suspended at the loading dock. The limitations pertaining to “structured to be positionable between”, “to sealingly engage”, and “structured to enable” are inconsequential with only the subcombination of the seal apparatus claimed since those limitations really depend on the structures of the deck, the lip, and the lip face of the loading dock.  The limitation in brackets is not required since Applicant is only claiming the subcombination of the seal apparatus.  Hawkins discloses that the seal apparatus includes a mounting system (which includes stretch cord 40) capable of movably coupling the front seal to another surface, the mounting system would be capable of urging the front seal in a rearward direction toward a dock face of a loading dock when the seal apparatus is installed at the loading dock (“the stretch cord 40 has an elastic pull strength property which exerts a tension pull force”; column 8 lines 33-34).
Regarding claim 24, Hawkins further discloses that the front seal includes an axle (inner core tubing 10) to enable the front seal to rotate about a longitudinal axis of the front seal.
Regarding claim 26, Hawkins discloses that the front seal includes a resiliently compressible foam member encased within a flexible covering (cushioning segment 100 includes “a foam tube segment 20 that can be covered with a cloth material; column 8 lines 13-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins, as applied above, and further in view of McGraw (U.S. Patent 2,651,398).
Hawkins fails to disclose that the front seal includes a plurality of flexible flaps extending radially outward relative to the longitudinal axis, McGraw teaches a cushion bumper that includes a plurality of flexible flaps extending radially outward relative to the longitudinal axis (Figures 1 and 3). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Hawkins' front seal to be the cushion bumper disclosed by McGraw which includes a plurality of flexible flaps extending radially outward relative to the longitudinal axis in view of McGraw’s disclosure that it provides cushion and is also self-cleaning because of the plurality of flexible flaps (column 1 lines 28-44).
Regarding claim 29, Hawkins teaches a seal apparatus capable of being used at a loading dock, the seal apparatus comprising: a front seal (100) structured such that it is capable of extending between lateral edges of a dock leveler of a loading dock, the front seal including: a cable (40) to couple the front seal to the loading dock; and a biasing element to couple to the cable (the element that makes cable 40 a stretch cable; column 8 lines 33-35), the biasing element to provide tension to the cable to enable positioning the front seal relative to the lateral edges of the dock leveler.  Hawkins further discloses that the front seal has a foam tube segment (20) which can have a first cover which could be removed and washed to keep the apparatus clean (column 8 lines 18-20). While Hawkins fails to disclose that the first cover defines a plurality of flaps, McGraw teaches a cushion bumper that includes a plurality of flaps (Figures 1 and 3) which is self-cleaning because of the plurality of flexible flaps (column 1 lines 28-44). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Hawkins’s first cover to define a plurality of flaps in view of McGraw’s disclosure that it is self- cleaning. The resulting combination includes a first cavity and an axle (Hawkins’s core tubing 10) positioned in the first cavity to enable the front seal to rotate about a longitudinal axis of the front seal.
Regarding claim 30, the resulting combination includes the biasing element (stretch element of the stretch cable 40) being positioned within a second cavity of the axle (cavity inside Hawkins’s core tubing 10).
Regarding claim 31, the resulting combination includes the front seal including a compressible core (foam 20), the compressible core having an aperture to at least define the first cavity or receive the axle.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins, as applied above, and further in view of Digmann et al. (U.S. Patent 6,654,976).
Hawkins fails to disclose a rear seal, Digmann teaches a seal for a dock leveler lip and discloses a rear seal (50; Figure 3) such that the rear seal engages a backside of the lip when the lip is in the retracted position. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the seal apparatus of claim 23 to be coupled adjacent to the rear seal such that rear seal engages the backside of the lip when the lip is in the retracted position in view of Digmann’s disclosure that providing a rear seal to sealingly conform to the underside/backside of the lip is desirable. The resulting combination makes obvious that the rear seal is coupled adjacent to the front seal, the front seal and the rear seal receive the lip of the deck therebetween such that the rear seal engages a backside of the lip and the front seal engages a frontside of the lip when the lip is in the retracted position.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of McGraw as applied above, and further in view of Harris, Jr. (U.S. Patent 5,016,554).
While the resulting combination fails to disclose a retainer coupled to an end of the axle, the retainer having an aperture to receive the cable, Harris teaches a similar seal apparatus and discloses a continuous cable that extends through the seal apparatus and extends out on either side for attaching to a structure (Figures 2 and 3). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the resulting combination to include a retainer cap coupled to an end of the axle, the retainer cap having an aperture to receive the cable in view of Harris’s disclosure based on obvious design choice. The resulting combination yields a retainer to retain at least a portion of the cable within the axle of the front seal.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of McGraw as applied above, and further in view of Corson et al. (U.S. Patent 3,058,738).
While the resulting combination fails to disclose an anchor mounted to a loading dock, the anchor having one or more apertures, Corson teaches a loading dock that has a bumper, the loading dock having an anchor (bracket 25+bolts attached to the loading dock), the anchor having one or more apertures (to which the bumper is attached). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the resulting combination to have an anchor mounted to a loading dock to be able to attach the seal apparatus of the resulting combination to the loading dock in view of Corson’s disclosure. The resulting combination includes the anchor having one or more apertures which are capable of receiving an end of the cable to couple the front seal to the loading dock.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of McGraw as applied above,  and further in view of Digmann et al. (U.S. Patent 6,654,976).
Regarding claim 34, while the resulting combination fails to disclose a rear seal, Digmann teaches a seal for a dock leveler lip and discloses a rear seal (50; Figure 3), the rear seal including a compressible core (resiliently compressible foam pad; column 4 lines 59-60), and a rear seal mounting bracket to couple the compressible core to the loading dock (Figure 3). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the seal apparatus of claim 29 to be coupled adjacent to the rear seal, the rear seal including a compressible core, and a rear seal mounting bracket to couple the compressible core to the loading dock in view of Digmann’s disclosure that providing a rear seal to sealingly conform to the underside/backside of the lip is desirable. The resulting combination makes obvious that the front seal can move relative to the rear seal to allow a lip of the dock leveler to be positioned between the front seal and the rear seal when the dock leveler is in at least one of a cross- traffic position or a below-deck loading position.
Regarding claim 35, while the resulting combination fails to disclose a magnetic fastener, the Examiner took Official Notice in a previous office action that magnetic fasteners are old and well- known. Applicant failed to challenge the Official Notice in their arguments. Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the Examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art. A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate. Since applicant did not adequately traverse the Examiner’s assertion of Official Notice, the facts are now considered to be admitted prior art (MPEP 2144.03). Applicant’s traversal is considered inadequate because there was no reference to the Examiner’s assertion of Official Notice. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the rear seal mounting bracket of the resulting combination to include a magnetic fastener to couple the rear seal to a mounting surface of the loading dock since the choice of fastener would not affect the function of the rear seal.

Claims 39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (U.S. Patent 5,184,857), as applied above.
Regarding claim 39, Hawkins teaches a seal apparatus capable of being used at a loading dock comprising:  a front seal (removable bumper; Figure 1) capable of being movably coupled to a dock face of a loading dock.
Hawkins additionally discloses a stretch cable (40) which extends through the cushioning segments and that the stretch cable could be composed of two or more stretch cables which are connected along the longitudinal length of the cushioning segments (column 9 lines 58-62). Hawkins therefore discloses a first cable and a second cable.
Hawkins further teaches using inside edges of a vehicle for anchoring cable (40) that is attached to the front seal. The Examiner took Official Notice that it is old and well-known to provide a separate, physical anchor when there is not a natural anchor point in the previous Office action and it was not challenged; therefore, this is deemed to be admitted prior art. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Hawkins’s apparatus to include a first anchor structure and a second anchor structure to be able to secure the two ends of the seal apparatus in any instance in which a natural anchor is not found to which the cable is to be attached. The limitations “structured to couple to a first side of the loading dock” and “structured to couple to a second side of the loading dock” are inconsequential without details of the loading dock; additionally, separate, physical anchors include structure that can couple to a first side and second side of a loading dock. The resulting combination makes obvious that the first cable has a first end to couple to the front seal and a second end opposite the first end to couple to the first anchor when attaching the front seal to the first anchor and the second cable has a third end to couple to the front seal and a fourth end opposite the third end to couple to the second anchor, the first and second cables capable of suspending the front seal between a first lateral edge and a second lateral edge of a dock leveler via the first anchor and the second anchor when the seal apparatus is installed at a loading dock.
Regarding claim 44, the resulting combination includes the front seal is capable of moving relative to the dock face in at least one of a first direction away from the dock face or a second direction towards the dock face when the front seal is installed at the loading dock (looking at the front seal in Figure 1, the front seal can rotate into the page or away from the page).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins as applied above, and further in view of Ballinger (U.S. Patent 3,923,221).
Hawkins teaches the first and second cables to be stretch cord to provide a tension pull force when the seal apparatus is attached (40; column 8 lines 33-35). Ballinger teaches a tensioning device comprising a coil spring (41) with cords on both ends of the spring (Figure 1), and discloses that an alternative is a continuous stretch cord (column 5 lines 2-6). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the first and second stretch cables to instead be a biasing element (spring) coupled to a first non-stretch cable on one end and a second non-stretch cable on the other end in view of Ballinger’s disclosure that they are functional equivalents. The resulting combination makes obvious that the biasing element (spring) is positioned within a cavity of the front seal since Hawkins discloses the cables to be within the bumper of the seal apparatus, and the resulting combination yields the first end of the first cable being coupled to a first end of the biasing element and the third end of the second cable being coupled to a second end of the biasing element opposite the first end of the biasing element.

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins as applied above, and further in view of Corson et al. (U.S. Patent 3,058,738).
Regarding claim 41, while the resulting combination from claim 39 fails to show the first anchor including a first mounting bracket having a plurality of first openings, Corson shows a known bracket having a first opening (25; opening unnumbered; shown nearest bolt 26) capable of receiving the second end of the first cable. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the first anchor from claim 39 to be the one Corson shows since it is a known type of anchor. While the resulting combination fails to disclose a plurality of openings to weave the second end of the first cable, the Examiner took Official Notice in a previous office action that weaving a cable through a plurality of openings is old and well-known to secure the cable. Applicant failed to challenge the Official Notice in their arguments. Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the Examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art. A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate. Since applicant did not adequately traverse the Examiner’s assertion of Official Notice, the facts are now considered to be admitted prior art (MPEP 2144.03). Applicant’s traversal is considered inadequate because there was no reference to the Examiner’s assertion of Official Notice. It would have been obvious to one of ordinary skill in the art to modify the first mounting bracket to have a plurality of first openings if it was desired to weave the second end of the first cable rather than simply tying a knot to fasten. The resulting combination includes the second end of the first cable being woven within one or more of the first openings when the first cable is coupled to the first anchor.
Regarding claim 42, while the resulting combination from claim 39 fails to show the second anchor including a second mounting bracket having a plurality of second openings, Corson shows a known bracket having a second opening (25; opening unnumbered; shown nearest bolt 26) capable of receiving the fourth end of the second cable. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the second anchor from claim 39 to be the one Corson shows since it is a known type of anchor. While the resulting combination fails to disclose a plurality of openings to weave the fourth end of the second cable, the Examiner took Official Notice in a previous office action that weaving a cable through a plurality of openings is old and well-known to secure the cable. Applicant failed to challenge the Official Notice in their arguments. Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the Examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art. A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate. Since applicant did not adequately traverse the Examiner’s assertion of Official Notice, the facts are now considered to be admitted prior art (MPEP 2144.03). Applicant’s traversal is considered inadequate because there was no reference to the Examiner’s assertion of Official Notice. It would have been obvious to one of ordinary skill in the art to modify the second mounting bracket to have a plurality of second openings if it was desired to weave the fourth end of the second cable rather than simply tying a knot to fasten. The resulting combination includes the fourth end of the second cable being woven within one or more of the second openings when the second cable is coupled to the second anchor.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins as applied above, and further in view of Digmann et al. (U.S. Patent 6,654,976).
 	Digmann teaches a seal for a dock leveler lip and discloses a rear seal (50; Figure 3) such that the rear seal engages a backside of the lip when the lip is in the retracted position. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the seal apparatus of claim 39 to be coupled adjacent to the rear seal such that rear seal engages the backside of a lip of a dock leveler when the lip is in the retracted position when installed at a loading dock in view of Digmann’s disclosure that providing a rear seal to sealingly conform to the underside/backside of the lip is desirable. The resulting combination makes obvious that the rear seal is coupled adjacent to the front seal, the front seal and the rear seal receive the lip of the deck therebetween such that the rear seal engages a backside of the lip and the front seal engages a front side of the lip when the lip is in the retracted position when installed at a loading dock. 

Allowable Subject Matter
Claim 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 20 June 2022 have been fully considered but they are not persuasive.  As discussed above, many recitations are directed to configurations not positively recited and, therefore, may be given little patentable weight.  The prior art devices could be mounted such that they are movably coupled, which meets the newly recited limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671